Citation Nr: 0020728	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  96-38 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD) and 
dysthymic disorder. 

2.  Entitlement to an effective date earlier than July 26, 
1995, for the award of service connection for PTSD and 
dysthymic disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1966 to April 1969 and 
from March 1970 to April 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD (effective before or 
as of November 7, 1996) supports the award of a disability 
rating greater than 30 percent for the service-connected PTSD 
and dysthymic disorder.

3.  The service-connected PTSD and dysthymic disorder is 
manifested by subjective complaints of depression, anxiety, 
suicidal thoughts, memory impairment, daydreams with 
flashbacks and hallucinations, nightmares, irritability, and 
social isolation.  Objectively, there is evidence of 
disheveled appearance with mild to moderate neglect of 
hygiene, chronically depressed mood, constricted affect, slow 
speech and thought processes, possible delusions, and poor 
judgment and insight. 

4.  The evidence does not demonstrate that the veteran 
suffers from gross delusions or retreat from reality and 
mature behavior, inability to perform minimum activities of 
daily living, severe memory loss, or disorientation, that the 
veteran presents a danger to himself or others, or that he is 
demonstrably unable to obtain or retain employment due to the 
service-connected PTSD and dysthymic disorder.  

5.  The RO received the veteran's claim for service 
connection for PTSD on July 26, 1995.  

6.  Although the veteran had previously submitted service 
connection claims for a psychiatric disorder, the evidence of 
record prior to July 26, 1995, fails to show that the veteran 
was diagnosed as having PTSD.   


CONCLUSIONS OF LAW

1.  Neither rating criteria for PTSD and dysthymic disorder 
effective before or as of November 7, 1996 is more favorable 
to the veteran based on the evidence of record.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

2.  The criteria for a 70 percent disability rating for PTSD 
and dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).   

3.  The criteria for entitlement to an effective date earlier 
than July 26, 1995, for the award of service connection for 
PTSD and dysthymic disorder have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD and Dysthymic Disorder

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.  

Factual Background

The veteran submitted a claim for service connection for PTSD 
in July 1995.  In connection with his claim, the veteran 
submitted VA records including records of a two-week 
hospitalization beginning in December 1994.  At admission, 
the veteran reported having depression with suicidal dreams, 
a lack of energy, and memory lapses.  He felt unable to fit 
within society.  He related that more than a year ago he was 
assuming the identity of a person who was killed in Vietnam, 
though he had no similar experiences since that time.  He 
denied any suicide attempt or plan, sleep disturbance, or 
auditory or visual hallucinations.  Mental status examination 
was significant for disheveled appeared, slow and 
circumstantial speech, depressed affect, suicidal thought 
content, and fair to poor judgment and insight.  The 
impressions at admission included depressive disorder not 
otherwise specified, psychotic disorder not otherwise 
specified, and PTSD.  The veteran's period of hospitalization 
was marked by persistent argumentativeness and 
aggressiveness.  He refused psychological or pharmacological 
intervention.  He was asked to leave the hospital.  The 
diagnoses at discharge were adjustment reaction with 
depressed mood and schizotypal personality disorder.  
Thereafter, the veteran sporadically returned with complaints 
of depression on an outpatient basis.            

The veteran underwent a VA psychiatric examination in October 
1995.  The examiner conducted a comprehensive review of the 
veteran's medical and personal history.  During the 
interview, the veteran complained memory impairment, anxiety 
attacks, social isolation, depression, disturbing dreams, 
irritability with outbursts of anger, and daydreams with 
flashbacks.  He felt that he never adjusted to civilian life, 
socially or vocationally.  He was taking medication for 
depression and to suppress nightmares.  The examiner 
described the veteran's appearance as mildly disheveled and 
eccentric.  The veteran was oriented and articulate.  His 
affect was mildly contentious and he tended to feel hurt and 
resentful about his failures to relate to people.  His 
thought processes seemed slow and somewhat distracted.  He 
admitted to auditory hallucinations.  Memory for recent and 
remote events was spotty.  Concentration and abstraction were 
good.  He denied suicidal or homicidal ideation.  The 
diagnoses were PTSD and dysthymic disorder and schizotypal 
personality disorder.  The examiner noted that the veteran's 
vagueness of communication and avoidance of the subject of 
his military experiences presented difficulties in diagnosing 
his disabilities.  The Global Assessment of Functioning (GAF) 
score was 45.  The examiner attributed 30 percent of the 
veteran's dysfunction to physical problems, 40 percent to 
personality disorder patterns, and 30 percent to symptoms of 
PTSD and depression.

A November 1995 rating decision established service 
connection for PTSD and dysthymic disorder and established a 
30 percent disability evaluation.  The veteran timely 
appealed that decision.  

The veteran testified before a member of the Board in January 
1998.  He related that a VA social worker and other people 
had reviewed his records and told him that he should have a 
higher rating.  He was last employed as a civilian in 1979.  
He began receiving Social Security disability benefits in the 
early or mid-eighties for inadaptability.  The veteran 
explained that had flashbacks or dreams that he was back in 
Vietnam.  Oriental people did not bother him.  His memory was 
variable.  The veteran "went off" on people when they were 
belligerent or stupid.  He told the January 1995 VA examiner 
that he was an idiot for asking stupid questions.  

Following the hearing, the VAMROC obtained the veteran VA 
outpatient treatment records dated from May 1995 to December 
1997.  He continued to present to the mental hygiene clinic 
on a sporadic basis with complaints of depression and 
anxiety.  In April 1997, the veteran interrupted a group 
therapy session.  He became provocative and more resistive 
and tangential when confronted by other veterans.  He was 
asked to not return to the group.  

In February 1998, the VAMROC received the veteran's records 
from the Social Security Administration (SSA).  In a July 
1989 disability determination, SSA found that the veteran was 
disabled as of April 1986 due to a variety of physical and 
psychiatric problems, including severe schizotypal 
personality disorder with borderline features and chronic 
anxiety depressive state.      

The veteran was afforded a VA psychiatric examination in 
February 1998.  The examination report included a 
comprehensive review of the veteran's previous medical 
history.  The veteran remained unemployed.  He had little 
contact with any family members.  The veteran complained of a 
chronic sense of alienation and frustration since service, 
auditory and visual hallucinations, chronic insomnia due to 
recurrent nightmares, and recurrent suicidal thoughts without 
current intent.  He related guilt over firing at and downing 
an U.S. spotter plane and two U.S. Phantom jet fighters in 
revenge for Air Force friendly fire that killed Army 
personnel.  As a result of his firing the Air Force inflicted 
casualties on his unit.  The examiner commented that the 
veteran was mildly unkempt with an overall appearance 
suggestive of some eccentric traits that reflected mild to 
moderate neglect of hygiene and grooming.  His speech was 
articulate thought somewhat slow and deliberate.  His 
thinking tended to be arbitrary and somewhat idiosyncratic 
with perhaps a delusional element.  The examiner noted an 
underlying pervasive sense of being victimized most of his 
life.  His judgment seemed to be skewed by arbitrary and 
idiosyncratic thinking at times.  His affect was constricted 
and his mood appeared to be chronically dysphoric.  The 
examiner opined that the plane incident was a bit bizarre or 
perhaps delusional.  Examination was negative for any current 
problems with panic attacks or anxiety, concentration, 
abstract reasoning, memory deficits, or obsessive or 
ritualistic behaviors.  The diagnoses were severe, chronic 
PTSD, chronic major depressive disorder, and schizotypal 
personality disorder.    
The examiner noted that the veteran was socially compromised 
and vocationally disabled.  His current combination of mental 
disorders appeared to be permanently disabling and included 
an inherent risk of suicide.  The GAF score was 40.  

In April 1998, the veteran presented to VA to undergo 
psychological testing.  He had at one time taken medication 
for depression and anxiety.  He was concerned that his 
amnesia problem would cause him to assume another person's 
identity, which had happened on three different occasions.  
He was single and has little familial contact.  The veteran's 
performance on the assessment tests suggested severe 
subjective distress with depression and anxiety.  He had 
little self-esteem, poor social skills, and felt 
uncomfortable around others.  He had difficulty learning and 
retaining new information, which might be secondary to poor 
concentration.  He had occasional episodes of an inability to 
distinguish reality from fantasy and might experience 
auditory and visual hallucinations.  The examiner commented 
that the veteran should be considered for treatment for 
paranoid schizophrenia.      

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PTSD and dysthymic disorder is currently 
evaluated as 30 percent disabling under Diagnostic Code 
(Code) 9411.  During the pendency of the veteran's appeal, VA 
promulgated new regulations amending the rating criteria for 
mental disorders, effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, the law prohibits the award 
of compensation prior to the effective date of the 
legislation under which the award is granted.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Therefore, if an 
increased evaluation is in order under the amended 
regulations, such an increase may not be awarded prior to the 
effective date of November 7, 1996.   

The Board notes that, in its October 1998 supplemental 
statement of the case, the RO applied both versions of the 
regulations in determining that no increase was warranted.  
Accordingly, the Board may similarly consider each version of 
the regulations without determining whether the veteran will 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Under the previous version of the regulations, a 30 percent 
rating is assigned when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment.  "Definite," as used here, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large.  
VAOGCPREC 9-93 (O.G.C. Prec. 9-93).  A 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired, and when by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is in order when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and when the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating is assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Code 9411 (in effect prior to November 7, 1996).  

Under the amended regulations, a 30 percent disability rating 
is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (1999).

In this case, the evidence of record reveals subjective 
complaints of depression, anxiety, suicidal thoughts, memory 
impairment, daydreams with flashbacks and hallucinations, 
nightmares, irritability, and social isolation.  Objectively, 
the record is significant for evidence of disheveled 
appearance with mild to moderate neglect of hygiene, 
chronically depressed mood, constricted affect, slow speech 
and thought processes, possible delusions, and poor judgment 
and insight.  Under either version of the rating criteria, 
the Board finds that this symptomatology more closely 
resembles the rating criteria for a 70 percent evaluation 
under Code 9411.  38 C.F.R. § 4.7.     

However, the Board also finds that the overall disability 
picture does not more nearly approximate the criteria for a 
100 percent schedular rating under either version of the 
rating criteria. Id.  Specifically, the evidence does not 
demonstrate that the veteran suffers from gross delusions or 
retreat from reality and mature behavior, inability to 
perform minimum activities of daily living, severe memory 
loss, or disorientation, or presents a danger to himself or 
others.  The Board acknowledges that the veteran has been 
unemployed for many years.  However, the evidence of record, 
including the SSA records and the October 1995 and February 
1998 VA examination reports, suggests that the veteran's 
vocational impairment results from the combination of his 
physical maladies and personality disorders, as well as the 
service-connected PTSD and dysthymic disorder.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  Again, the Board acknowledges that the 
veteran has been unemployed for many years.  However, as 
discussed above, the veteran's vocational impairment appears 
to be the result of a combination of service-connected PTSD 
and dysthymic disorder and other, non-service connected 
physical and psychiatric maladies.  

In summary, the Board finds that the evidence supports no 
more than a 70 percent schedular disability rating for PTSD 
and dysthymic disorder.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.130, Code 
9411(1999); 38 C.F.R. § 4.132, Code 9411 (1996).   


Earlier Effective Date of Service Connection for PTSD and 
Dysthymic Disorder

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  A claim is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  In this case, the VAMROC 
received the veteran's claim for service connection for PTSD 
on July 26, 1995, which is the current effective date for the 
award.  

The veteran argues that he is entitled to an effective date 
of April 29, 1978, the day after his separation from service, 
for his award of service connection for PTSD.  He asserts 
that he has had PTSD since his separation from service and 
the diagnoses other than PTSD were erroneous.  
 
Review of the claims folder reveals that the veteran had 
submitted previous service connection claims for a 
psychiatric disorder.  In a May 1970 rating decision in which 
the RO denied service connection for paranoid personality as 
a congenital or developmental abnormality.  See 38 C.F.R. § 
3.303(c) (personality disorders as such are not diseases or 
injuries within the meaning of applicable legislation).  
Similarly, in a July 1986 rating decision, the RO denied 
service connection for mixed personality disorder with 
paranoid and schizoid traits.  Prior to the veteran's 
submission of his July 1995 claim, the evidence of record did 
not demonstrate that the veteran had PTSD.  Therefore, the 
Board finds no evidence that, prior to July 26, 1995, the 
veteran submitted a claim for or was entitled to service 
connection for PTSD.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Accordingly, the Board finds that the preponderance 
of the evidence is against entitlement to an effective date 
earlier than July 26, 1995, for the award of service 
connection for PTSD and dysthymic disorder.  38 U.S.C.A. 
§§ 5107(b), 5110(a); 38 C.F.R. §§ 3.102, 3.400.      



ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 70 percent disability 
rating for PTSD and dysthymic disorder is granted.    

Entitlement to an effective date earlier than July 26, 1995, 
for the award of service connection for PTSD and dysthymic 
disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

